DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The Information Disclosure Statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS are being considered by the Examiner.
Status of Claims
3.	Claims 1 – 14 are currently amended.  Claims 15 - 19 are cancelled.  Still pending and being examined in this application are Claims 1 – 14.
Response to Amendment / Arguments
	Claims 1, 4, 5, 8, 11 and 12 previously rejected under 35 USC 112(a), LizardTech Inc., and MPEP 2161.01 I were amended to overcome the rejections. 
Claims previously rejected under 35 USC 112(b), were either cancelled (Claims 15 – 19); or withdrawn in light of Applicant’s remarks.
Claims previously rejected under 35 USC 101; rejection still stands.  The Applicant argues, the claims are directed to “improving the security of a card payment transaction over an electronic network by enabling a computer based payment system "to do things that it could not do before"”, and therefore “is not Abstract”, the Examiner respectfully disagrees. 
According to the Applicant’s Specification, the claimed invention is directed to “processing electronic payment from buyers to merchants” (PGPub ¶0002). Therefore, 
Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1 – 14 are rejected under 35 U.S.C. 101 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is integrated into a practical application.  Examples of abstract ideas include mathematical concepts, certain methods of organizing human activity and mental processes (Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014; Federal Register, Vol. 84, No. 4, Mon, 7 Jan 2019, Pg. 50 - 57).
Analysis
In the instant case, Claims 1 – 7 are directed to a method, Claim 8 - 14 are directed to apparatus.  Therefore, these claims fall within the four statutory categories of invention.  Claim 1 is directed to authorizing a financial transaction and mathematics (algorithms), which are each abstract ideas.  Specifically, the claims recite (in part) “associating in a payment portal, via a computer server…merchant identifying information…; assigning…a merchant email address to the merchant…associating…an information parsing algorithm with the merchant email address; receiving…an encrypted payment message…wherein the encrypted payment message includes a token generated by the buyer…parsing…the encrypted payment message…determining…the payment information…encrypting…the payment information…2S/N 16/024114Atty Dkt No. BPSO101CIPsubmitting… to a third party settlement processor…a payment request…; receiving…a response…; and reporting…the response”, which is which is grouped within the “Certain methods of organizing human activity” grouping of abstract ideas in prong one of Step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve receiving a payment message and reporting a result based on payment instructions (algorithms) [PGPub ¶0026; 0037].  Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. V. CLS Bank International, et al., U.S. Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).  It has been held that combining abstract ideas does not render the ideas less abstract (RecogniCorp, 855 F.3d at 1327; FairWarning IP, LLC v. latric Sys., Inc., 839 F.3d 1089, 1093—94 (Fed. Cir. 2016)). 
	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claim such as “computing device”; “payment portal”; “processor”; “memory” and “instructions” merely serves as tools to perform the abstract idea and/or generally link the use of a judicial exception to a particular technological environment.  The limitations are only implemented using a computer or processor to automate the abstract idea (PGPub ¶0037; 0082). 
The claims do not include additional elements that are sufficient to amount to
significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea.  Which, according to the MPEP, cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Hence, the claim is not patent eligible.
Claims 8 - 14 recite functions performed by a processor.  However, neither does more than serve as a tool to perform the abstract idea and/or generally link the use of a judicial exception to a particular technological environment.  And, neither does more than use a computer or processor to automate and/or implement the abstract idea. Claim 8 is also not patent eligible.  
Dependent Claims 3 – 7 and 9 – 14 further describe the abstract idea.  The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 6, 7, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

8.	Indefinite – Unclear
	Claim 6 recites, “generating the payment request via the payment algorithm”.  It is unclear to one of ordinary skill in the art how an algorithm can generate “the payment request”.  An essential purpose of patent examination is to fashion claims that are precise, clear, correct and unambiguous.  Only in this way can uncertainties of claim scope be removed (see In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989). Claim 13 recites similar language.  
Claim 7 recites, “generating the response via the reporting algorithm…”.  It is unclear to one of ordinary skill in the art how an algorithm can generate “the response”.  An essential purpose of patent examination is to fashion claims that are precise, clear, correct and unambiguous.  Only in this way can uncertainties of claim scope be removed (see In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989).  Claim 14 recites similar language.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                                         
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAKIA LEFFALL-ALLEN whose telephone number is (571)270-1219.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W HAYES can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 


Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nakia Leffall-Allen/Examiner, Art Unit 3685 

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685